DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 09/30/2022.  As directed by the amendment: claims 1, 2, 15, 17 and 20 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-20 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 17, which recite the limitation “the non-flared portion”, on line 3 of claim 2 and lines 3-4 of claim 17; there is insufficient antecedent basis for this limitation in the claims. In order to overcome this rejection, it is suggested the word “the” be deleted and replaced with the word “a” in both claims. 
Regarding claim 3, which recites the limitations “the proximal end”, on line 2, and “the distal end”, on line 3; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this rejection, it is suggested either: the word “end” be deleted and replaced with the word “perimeter” for both limitations.
Regarding claim 6, which recites the limitation “the length”, on line 1; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “the” be deleted and replaced with the word “a”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US PG Pub. 2012/0065571), hereinafter Thompson.
Regarding claims 1, 4 and 8-12, Thompson discloses a device, illustrated in Figures 1 and 27, comprising proximal and distal stents (161/120), each having proximal and distal perimeters; the proximal and distal stents/anchors (161/120) formed of a first material, specifically a metal/metal alloy ([0009], Lines 10-12 & [0060], Last 3 Lines); and a sleeve (163/133), formed of a second material, different from and more flexible than the first material, specifically a flexible silicone membrane ([0065], Lines 21-23), the sleeve (163) coupled to the distal perimeter (DP) of the proximal sent and the proximal perimeter (PP) of the distal stent, illustrated in Figure 27 and modified figure 27, below ([0039] & [0094], Lines 14-15); wherein the sleeve is configured to extend through and conform to a constriction portion/sphincter (106) and to transition in coordination with/in response to forces by the constriction portion/sphincter between an expanded configuration enabling flow through the sleeve and a constricted configuration, wherein the sleeve is compressed and anchored by the constriction portion/sphincter, wherein flow through the sleeve is restricted while the proximal stent remains engaged/anchored to a body lumen wall adjoining/at a proximal side of the constriction portion/sphincter and the distal stent remains engaged/anchored to a body lumen wall adjoining/at a distal side of the constriction portion/sphincter; and wherein the proximal stent, the distal stent, and the sleeve together define a central lumen providing a flow path through the elongate tubular body resistant to migration, illustrated in Figures 1 and 27 ([0057], Lines 1-7 and Last 6 Lines & [00066], Lines 1-4).

    PNG
    media_image1.png
    318
    350
    media_image1.png
    Greyscale

Regarding claims 3 and 5, Thompson discloses the device of claims 1 and 4, wherein the proximal and distal stents/anchors (161/120) include an elongate portion extending between the proximal end and the distal end thereof, the elongate portion comprising a rigid or semi-rigid structure which is not pulled into the constriction portion as the flexible sleeve (163) constricts with the constriction portion, illustrated in Figures 1 and 27 ([0057], Last 6 Lines).
Regarding claim 6, Thompson discloses the device of claim 1, wherein a length of the sleeve (163/133) is selected to extend between proximal and distal sides of the constriction portion (106) of the body lumen with the proximal and distal stents/anchors (161/120) affixed to tissue at the proximal and distal sides, respectively, of the constriction portion (106), illustrated in Figures 1 and 27 ([0057] & [0066], Lines 1-4).
Regarding claim 13, Thompson discloses the device of claim 1, wherein the sleeve (163/133) comprises a tube having a fixed or variable thickness ranging from between 20 microns and 150 microns, illustrated in Figure 27 ([0058], Lines 7-9).
Regarding claim 14, Thompson discloses the device of claim 1, wherein the proximal and/or distal stents/anchors (161/159) comprise a treatment portion comprising a tubular scaffold, illustrated in Figures 23 and 27.
Regarding claim 20, Thompson discloses a method of anchoring a stent using a feature of a body lumen, illustrated in Figure 1, the method comprising deploying an elongate structure into a body lumen (106) that couples a first organ (103) to a second organ (112), wherein at least a portion of the body lumen/pylorus (106) is configured to constrict and expand, the elongate structure comprising a flexible sleeve (133) configured to inhibit affixation of the flexible sleeve with tissue of the body lumen, proximal and distal stents (120/131) formed of a material different from the material of the flexible sleeve and coupled to proximal and distal ends, respectively, of the flexible sleeve (133), illustrated in Figures 1 and 9 ([0056]; [0057]; [0060], Last 3 Lines & [0069], Lines 14-17); releasing the proximal stent from a delivery catheter to engage a body lumen wall a location proximate and proximal to the portion of the body lumen/pylorus that constricts and expands; releasing the flexible sleeve from the delivery catheter to extend within the portion of the body lumen that constricts and expands; and releasing the distal stent from the delivery catheter to engage a body lumen wall a location proximate and distal to the portion of the body lumen/pylorus that constricts and expands ([0069], Lines 1-9 & [0093]); wherein proximal and distal ends, of the flexible sleeve (133/132), are formed over at least a portion of the proximal and distal stents (131), illustrated in Figure 9, and the flexible sleeve (133) is configured to constrict and expand in coordination with the portion of the body lumen/pylorus that constricts and expands, enabling retention of the proximal stent and the distal stent proximate to, without being pulled into, the portion of the body lumen that constricts and expands, illustrated in Figure 9 ([0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and in view of Valdes et al. (US PG Pub. 2017/0325983), as disclosed in the IDS dated 03/10/2021, hereinafter Valdes.
Regarding claims 2 and 7, Thompson discloses the device of claim 1, and though it is not specifically disclosed that the proximal and distal stents/anchors comprise at least one flare, having a flare diameter that exceeds a diameter of the non-flared portion, wherein at least two of the flares differ in diameter; Thompson does state that the stents/anchors can have a variety of shapes/configurations ([0057], Lines 6-7).  
Moreover, Valdes teaches a device (30), in the same field of endeavored, comprising proximal and distal anchors (40& 42) with a sleeve (32) therebetween, wherein the proximal and distal anchors (40& 42) each comprise at least one flare (44&48), having a flare diameter that exceeds a diameter of the non-flared portion (46&50), wherein at least two of the flares differ in diameter, illustrated in Figure 3 ([0052], Lines 1-6; [0053], Lines 1-4 & [0054], Lines 1-4).
In view of the teachings of Valdes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the proximal and distal stents/anchors, of the device of Thompson, to each comprise at least one flare, having a flare diameter that exceeds a diameter of the non-flared portion, wherein at least two of the flares differ in diameter, as taught by Valdes; since doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art  (see MPEP 2144.04).
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Belhe et al. (US PG Pub. 2011/0106273), hereinafter Belhe.
Regarding claims 15, 16 and 18, Thompson discloses a system including a first elongate body configured for affixation within a first body lumen/pyloric sphincter (106), and a bypass sleeve (132) coupled to the first elongate body, illustrated in Figure 1; wherein the elongate body comprises proximal and distal retention ends (120/131) and a flexible sleeve (133) coupled therebetween, wherein the flexible sleeve is formed of a different material, specifically a silicone membrane, than the proximal and distal retention ends), illustrated in Figures 1 and 9 ([0056]; [0057]; [0060], Last 3 Lines & [0069], Lines 14-17); wherein the sleeve (133) is configured to extend across a sphincter (127) regulating the body lumen/pyloric sphincter to transition in coordination with application of a retention force from the sphincter on the sleeve between an expanded configuration enabling flow through the sleeve when the sphincter is open and a constricted configuration when the sphincter constricts thereby anchoring the elongate body with the retention ends (131), anchored to the body lumen walls, on either side of the sphincter (127), illustrated in Figure 9 ([0069]); and though a pair of elongate bodies, i.e. a second elongate body with identical structure to the first elongate body, is not specifically disclosed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the system of Thompson to have a pair of elongate bodies, with identical structure, based on intended use/patient need, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04); but Thompson does not specifically teach the second elongate body configured for affixation within an esophageal sphincter, and coupled to the bypass sleeve to retain the bypass sleeve between the first and second elongate bodies such that a length of the bypass sleeve extends between the esophageal sphincter and the pyloric sphincter.
	However, Belhe teaches a system, in the same field of endeavor, comprising a pair of elongate bodies/anchoring elements, configured for affixation with an esophageal sphincter (102) and a pyloric sphincter (106), and a bypass sleeve (111) coupled/retained between the elongate bodies/anchoring elements such that a length of the bypass sleeve extends between the esophageal sphincter and the pyloric sphincter, for example illustrated in Figure 1; the system used to treat metabolic disorders such as diabetes and/or obesity ([0005], Lines 1-12).
	In view of the teachings of Belhe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the pair of elongate bodies and the bypass sleeve, of the system of Thompson, to be arranged such that the first and second elongate bodies are configured for affixation within a pyloric sphincter and an esophageal sphincter, respectively, wherein the bypass sleeve is retained between the first and second elongate bodies such that a length of the bypass sleeve extends between the esophageal sphincter and the pyloric sphincter, in order for the system to be used to treat metabolic disorders such as diabetes and/or obesity, as taught by Belhe.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view Belhe as applied to claims 15 and 18 above, and further in view of Valdes.
Regarding claims 17 and 19, Thompson in view Belhe disclose the system of claims 15 and 18, wherein Thompson further teaches each elongate body includes proximal and distal stents (131) with the sleeve (133) disposed therebetween, illustrated in Figure 9; and though it is not specifically disclosed that the proximal and distal stents, of one or both of the elongate bodies, comprise a flared portion, having a flare diameter that exceeds a diameter of the non-flared portion, Thompson does state that the stents/anchors can have a variety of shapes/configurations (Thompson: [0057], Lines 6-7).  
Moreover, Valdes teaches a device (30), in the same field of endeavored, comprising proximal and distal anchors (40& 42) with a sleeve (32) therebetween, wherein the proximal and distal anchors (40& 42) each comprise at least one flare (44&48), having a flare diameter that exceeds a diameter of the non-flared portion (46&50), wherein at least two of the flares differ in diameter, illustrated in Figure 3 ([0052], Lines 1-6; [0053], Lines 1-4 & [0054], Lines 1-4).
In view of the teachings of Valdes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the proximal and distal stents, of one or both of the elongate bodies of the system of Thompson in view of Belhe, to each comprise at least one flare, having a flare diameter that exceeds a diameter of the non-flared portion, as taught by Valdes; since doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art  (see MPEP 2144.04).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 15 and 20 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendments, Examiner now cites the prior art of Thompson et al. (US PG Pub. 2012/0065571), hereinafter Thompson, to reject independent claims 1 and 20 and further cites the prior art of Belhe et al. (US PG Pub. 2011/0106273), hereinafter Belhe, in addition to the prior art of Thompson, to reject independent claim 15 as being unpatentable over Thompson in view of Belhe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774